Citation Nr: 1243775	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches prior to November 5, 2011.

2.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches on or after November 5, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for alopecia areata with scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2000 to December 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, in pertinent part, granted service connection and assigned separate, initial noncompensable evaluations for migraine headaches and alopecia with scarring effective from December 20, 2005 (the day after the Veteran was discharged from service).  Jurisdiction of the Veteran's claims file was later transferred to the RO in Louisville, Kentucky.

In an August 2007 rating decision, the RO granted an increased evaluation of 30 percent for migraine headaches and an increased evaluation of 10 percent for alopecia.  Both increased evaluations were effective from December 20, 2005.  

In February 2010 and July 2011, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As will be discussed below, the Board must remand the issues again because the claims file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2012 rating decision, the RO granted an increased evaluation of 50 percent for migraine headaches effective from November 5, 2011.

The Veteran is presumed to seek the maximum available benefit; therefore, regardless of the increased evaluations granted during the pendency of the appeal, the issues remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is bound to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A review of the record shows that the prior directives from the February 2010 and July 2011 remands were not completed.

Specifically, in the February 2010 and July 2011 remands, the Board directed the RO to arrange for the Veteran to undergo a VA examination to assess the current severity of her migraine headaches.  Specifically, on both occasions, the examiner was requested to opine as to whether the Veteran's service-connected headache disability resulted in severe economic inadaptability.  

In the most recent VA neurological disorders examination report dated in November 2011 the Veteran reported that she is "bedbound and completely unable to complete her work" when she has headaches.  Although the examiner noted the Veteran's reports that she lost two weeks of work during the past 12-month period, he did not provide the requested opinion as to whether the Veteran's service-connected headaches resulted in severe economic inadaptability.  Therefore, in an effort to comply with the prior remands, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the current severity and manifestations of the Veteran's headaches.

Likewise, in the February 2010 and July 2011 remands, the Board directed the RO to arrange for the Veteran to undergo a VA examination to assess the current severity of the Veteran's service-connected alopecia with scarring.  VA examinations were scheduled in May 2010 and November 2011.  However, the examiners indicated that the Veteran was wearing a wig that was sewn onto her head, which made assessing the severity of her alopecia and scarring "impossible."  See November 2011 VA examination report.  

In correspondence dated in August 2012, the Veteran indicated her desire for another VA examination to assess the severity of her alopecia and scarring.  She specifically stated that her scalp "will be viewable."  

As noted in the July 2011 remand, the Board recognizes and is sympathetic to the fact that the Veteran's use of a wig is presumably because of her service-connected alopecia.  However, under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a).  The duty to assist in the development and the adjudication of a claim is not a one-way street.  See generally Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet her obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  

The Veteran is once again advised that, if she is unable or unwilling to make her disability available to the examiner, her claim will be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (as a claim for a higher initial rating, emanating from an original claim for service connection, will be considered on the basis of the evidence of record).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected migraine headache disability.

The examiner should record a detailed clinical history from the Veteran.  He or she should also report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

Specifically, the examiner should indicate the frequency and duration of any prostrating attacks and opine as to whether the Veteran's service-connected headache disability has resulted in severe economic inadaptability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), the Veteran's claims file must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected alopecia with scarring.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected alopecia disability.

The examiner should record a detailed clinical history from the Veteran.  He or she should also report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

Specifically, the examiner should indicate whether there is visible or palpable tissue loss in the head, face, or neck, and either gross distortion or asymmetry of one or more features or paired sets of features (and how many if more than one) as a result of the alopecia.  He or she should also state the percentage of the entire body and exposed areas affected and provide the measurement of the area affected in square inches or square centimeters.

For each area affected by alopecia, the examiner is also requested to determine if there are one or more characteristics of disfigurement of the head, face, or neck.  The examiner is instructed that characteristics of disfigurement include: (1) scar 5 or more inches in length, (2) scar at least one-quarter inches wide at the widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches, (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches, (7) underlying soft tissue missing in an area exceeding 6 square inches, (8) skin indurated and inflexible in an area exceeding 6 square inches.

The examiner should also determine if the residual scars associated with the alopecia are deep or superficial and whether they are unstable or painful on examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), the Veteran's claims file must be made available to the examiner for review.

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to her by the pertinent VA medical facility.

4.  To help avoid a future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of all indicated development, the RO should review and readjudicate the claims for higher initial evaluations for the Veteran's service-connected migraine headaches and alopecia with scarring.  If any benefit sought on appeal is not granted, the RO shall issue a Supplemental Statement of the Case and afford the Veteran and her representative an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


